DETAILED ACTION
In Applicant’s Response filed 10/19/2020, Applicant has amended claims 30-31. Claims 6-7, 9-10, 15-17, 22-23 and 28-29 have been cancelled. Currently, claims 1-5, 8, 11-14, 18-21, 24-27 and 30-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11-14, 18-21 and 24-27 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox (US 4,342,392) in view of Jackson (US 4890628) and further in view of Pigott et al (US 2006/0104857).
As to claims 1 and 20, Cox teaches an apparatus that comprises:a barrier panel 22 comprising a permeable sheet material having barrier properties (seefig. 1; col. 2 lines 47-49), the barrier panel including:
a first surface and a second opposing surface (see fig. 1),
a first end 66,
a pre-determined reference line (fold line 52 - see figs. 1 and 2; col. 3 lines 48-58; interpreted as a “reference” line because it provides a reference point for forming a fold 50 around fold line 52 – col 3 line 24), wherein the predetermined reference line comprises an imprint (the fold line 52 comprises an “imprint” since the term “fold line” is defined as “the line of connection between the two panels in different planes” which is described as being formed by “bending a sheet composed of at least two integrally connected panels, and securing with 
a second end 58 opposite the first end 66 (see figs. 1 and 2; col. 3 lines 30-35),a first edge 28 that is generally perpendicular to the pre-determined reference line 52 (see figs. 1 and 2; col 2 lines 61-67 and col 3 lines 17-25),
a second edge 42 that is generally opposite the pre-determined reference line 52 (see figs. 1 and 2; col. 3 lines 10-20), anda third edge 28 that is generally perpendicular to the pre-determined reference line 52 (see figs. 1 and 2; col. 3 lines 10-20), the barrier panel 22 having a having a width that is the distance from the first edge 28 to the third edge 28 and a length that is the distance  from the first end 66 to the second end 58 (see figs. 1 and 2; col. 3 lines 45-55), the barrier panel 22 having a midpoint 48 along the length and extending between the first edge 28 and the third edge 28 to generally delineate the barrier panel 22 into a content receiving region extending from the pre-determined reference line 52 to the midpoint 48 and a content covering region extending from the midpoint 48 to the second edge 42 (see figs. 1 and 2; col. 3 lines 10-20); barrier panel bolsters 68 at or adjacent at least a portion of the first edge and third edge of the barrier panel 
a panel attachment means 76 between the pre-determined reference line 52 and the midpoint 48 of the barrier panel 22 and at or near the first edge 28 or the third edge 28; the panel attachment means 76 being joined to the barrier panel 22 at a pre-determined position to identify the barrier panel's content receiving region and further to join the barrier panel's first edge 28 and third edge 28 to each other or to a portion of the content covering region after the barrier panel has been folded at or near its midpoint 48 such that its second end is brought near its first end 66 (see figs. 4 and 5; col 4 lines 35-45); and
a fold protection panel 54 in juxtaposed communication with the barrier panel 22, the fold protection panel 54 (see col. 3 lines 24-30) comprising a permeable sheet material, the fold protection panel including:a proximal end 67 generally adjacent the pre-determined reference line 52,a distal end 64 generally opposite the proximal end 67; andat least a first edge (collinear with the first edge 28 of the barrier panel) and a second edge (collinear with the third edge 28 of the barrier panel) extending from the proximal end 67 to the distal end 64, the fold protection panel 54 having a width at the proximal end that is the distance from the first edge 28 to the second edge 42 at the proximal end and a length that is the distance from the proximal end to the distal end, such that, after the barrier panel has been folded at or near the barrier panel's midpoint so the barrier panel's second end is brought near the first end of the barrier panel and the first and third edges of the barrier panel are joined to each other or to the content covering region to form a package, the panel is configured to fold 
Cox also teaches that there is a transition between the panel (22) and the panel (54) because as shown in figures 1-3, there is a curved area extending from the reference line (fold line 52) around the side of the element 20 to arrive at the panel 54 which is on the top surface of element 20. Furthermore, Cox teaches that the length dimension of element 66 is ¼ of the width of the product 20 or from about between 2-15 cm (col 4 lines 1-11) (approx. 0.7-6 inches). 
Cox also teaches that the apparatus has enough weight to maintain the barrier panel in position (see col. 4 lines 30-35), but does not explicitly disclose that that the barrier panel bolsters comprise one or more layers of material bonded to the first or second surface of the barrier panel or that the bolsters increase the basis weight of the barrier panel by at least about 5 percent at or adjacent the edges of the barrier panel. However, Cox does teach in an alternative embodiment (fig 5) that the bolsters (regions 68) can include a tape strip (76) (col. 4, lines 34-39), which would therefore provide two layers of material at the area of the bolsters and, inherently, will increase the basis weight of the panel at the bolsters due to the presence of this additional material in this area. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cox so that the 
Cox also does not disclose in the main embodiment of the invention that the bolsters are bonded to the barrier panel by adhesive bonding, thermal bonding, ultrasonic bonding, bar sealing or a combination thereof, because typically the weight of these regions 68 tends to maintain them in position on the wrap (col. 4, lines 30-34). However, Cox does teach in an alternative embodiment (fig 5) that the bolsters (regions 68) can be bonded to the barrier panel by a tape strip (76) or glue spots (col. 4, lines 34-39). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the main embodiment of the device of Cox so that the bolsters are adhesively bonded to the barrier panel by tape or glue spots as in the embodiment shown in figure 5 of Cox so as to more securely maintain the bolsters in position on the panel and thereby prevent inadvertent separation of the bolsters therefrom and unfolding of the entire assembly.
Cox also does not explicitly teach that the permeable sheet material of the barrier panel is made from a thermoplastic polymer and that the fold protection panel has a non-rectangular perimeter shape.
thermoplastic fiber-forming polymers and thus the materials that result from these processes are interpreted as being thermoplastic materials) and wherein the fold protection panel (32) has a non-rectangular perimeter shape (bag 32 is triangular in shape – col 5 lines 41-42; figures 1-2 and 4).
 Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the barrier panel of Cox with a permeable sheet made from a thermoplastic polymer as in Jackson in order to allow air circulation and provide an added degree of comfort to the patient (Jackson col 4 lines 36-42) and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the fold protection panel of Cox having a non-rectangular perimeter shape as in Jackson since applicant has not disclosed that such a configuration solves any stated problem or is anything 
Cox in view of Jackson does not, however, disclose that the pre-determined reference line is “flat”.
Pigott teaches a sterilization wrap used to protect articles during and after sterilization (abstract) wherein the wrap includes guide lines 26 that are formed by printing or imprinting of the lines onto the sheets (para [0031]; printing guide lines on to the sheet is interpreted as providing “flat” lines since such indicia does not require bending, folding or any other physical alteration/manipulation of the sheet to provide a visible marking). It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have modified the device of Cox in view of Jackson to include a “flat” pre-determined reference line as taught by Pigott in order to more clearly identify a target area on the sheet.
As to claim 2, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claim 1 above) and also discloses that the barrier panel bolsters prevent the barrier panel from folding back on itself during unfolding of the barrier panel after extended stream sterilization (see col. 4 lines 30-39).
As to claims 3 and 4, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claim 1 above) except for the barrier panel having fourth and fifth edges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the barrier panel of Cox in view of Jackson and further in view of Pigott with fourth and fifth edges so that the received content does not spill 
As to claim 5, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claim 1 above) and also discloses that the barrier panel bolsters 68 are located at or adjacent the first and third edges 28 of the content covering region of the barrier panel (see figs. 1 and 2; col. 4 lines 12-20).
As to claim 8, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claim 1 above) and also discloses that the sterilization assembly further includes at least one pull tab 36 attached to the second end of the barrier panel (see figs. 1 and 2; col. 2 lines 65-68 and col. 3 lines 1-5).
As to claims 11 and 12, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claim 1 above) but does not disclose indicia or instructions on the assembly to inform the proper folding/unfolding of the assembly into or out of the package. When the claimed printed matter is not functionally related to the substrate, however, it will not distinguish the invention from the prior art in terms of patentability. The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. The prior art Cox assembly is the same structure as that claimed by applicant, and the sole difference is in the content of printed material. Thus there is no novel and unobvious functional relationship between the printed matter (e.g., indicia or instructions on the assembly to inform the proper 
As to claims 13 and 21, Cox teaches an apparatus that comprises:a barrier panel 22 comprising a sheet of barrier material (see fig. 1; col. 2 lines 47-49), the sheet defining at least two panel edges 28 and 42 (see figs. 1 and 2; col. 2 lines 61-67 and col. 3 lines 17-25 and col. 3 lines 10-20)) and having a first surface and a second opposing surface (see fig. 1), the barrier panel configured to be folded around content to be sterilized to form a package (see figs. 4 and 5; col. 4 lines 40-45);barrier panel bolsters 68 at or adjacent at least a portion of at least two panel edges of the barrier panel (see figs. 1 and 2; col. 4 lines 12-23) wherein said bolsters extend inwardly from said first/third edges (as shown in figure 3);barrier panel attachment means 76 located on a portion of the barrier panel for securing one or more panel edges 28 and 42 of the barrier panel 22 in a folded configuration around content to be sterilized, the barrier panel fastening means configured to secure the one or more panel edges in a folded configuration (see figs. 4 and 5; col. 4 lines 35-45);
a pre-determined reference line defined by an end of the barrier panel (first end 66 generally defining a pre-determined fold line 52 - see figs. 1 and 2; col. 3 lines 48-58; interpreted as a 

Cox also teaches that the apparatus has enough weight to maintain the barrier panel in position (see col. 4 lines 30-35), but does not explicitly disclose that that the barrier panel bolsters comprise one or more layers of material bonded to the first or second surface of the barrier panel or that the bolsters increase the basis weight of the barrier panel by at least about 5 percent at or adjacent the edges of the barrier panel. However, Cox does teach in an alternative embodiment (fig 5) that the bolsters (regions 68) can include a tape strip (76) (col. 4, lines 34-39), which would therefore provide two layers of material at the area of the bolsters and, inherently, will increase the basis weight of the panel at the bolsters due to the presence of this additional material in this area. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cox so that the barrier panel bolsters comprise one or more layers of material bonded to the first or second surface of the barrier panel and also increase the basis weight of the barrier panel by at least about 5 percent at or adjacent the edges of the barrier panel in order to more securely maintain the bolsters in position on the panel and thereby prevent inadvertent separation of the bolsters therefrom and unfolding of the entire assembly to form a package so as to contain fluids and, furthermore, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Cox also does not explicitly teach that the permeable sheet material of the barrier panel is made from a thermoplastic polymer and that the fold protection panel has a non-rectangular perimeter shape.
Jackson teaches an assembly comprising a barrier panel (drape 10; figures 1-4) with a fold protection panel (fluid collection system 30 comprising a fluid collection bag 32 as shown in figures 1-4) in juxtaposed position with the barrier panel (as shown in figures 1-3 the bag 32 of system 30 and the drape 10 are placed close together and thus bag 32 is interpreted as being in juxtaposed position with drape 10) wherein the barrier panel (drape 10) is formed of a permeable sheet material (drape 10 can be made from breathable materials; desirable to use such materials to allow air circulation and provide an added degree of comfort to the patient – col 4 lines 36-42) made from a thermoplastic polymer (a well suited material for use for the thermoplastic fiber-forming polymers and thus the materials that result from these processes are interpreted as being thermoplastic materials) and wherein the fold protection panel (32) has a non-rectangular perimeter shape (bag 32 is triangular in shape – col 5 lines 41-42; figures 1-2 and 4).
 Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the barrier panel of Cox with a permeable sheet made from a thermoplastic polymer as in Jackson in order to allow air circulation and provide an added degree of comfort to the patient (Jackson col 4 lines 36-42) and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the fold protection panel of Cox having a non-rectangular perimeter shape as in Jackson since applicant has not disclosed that such a configuration solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a perimeter edge in a sterilization wrap device.
Cox in view of Jackson does not, however, disclose that the pre-determined reference line is “flat”.
Pigott teaches a sterilization wrap used to protect articles during and after sterilization (abstract) wherein the wrap includes guide lines 26 that are formed by printing or imprinting of the lines onto the sheets (para [0031]; printing guide lines on to the sheet is interpreted as providing “flat” lines since such indicia does not require bending, folding or any other physical 
As to claim 14, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claim 13 above) and also discloses that the barrier panel bolsters prevent the barrier panel from folding back on itself during unfolding of the barrier panel after extended stream sterilization (see col. 4 lines 30-39).
As to claim 18, Cox in view of Jackson and further in view of Pigott substantially discloses the claimed invention (see rejection of claim 13 above) but does not disclose the barrier panel bolsters that comprise one or more layers of material selected from fibrous webs, textile webs, films and combination thereof. However, Cox does teach in an alternative embodiment (fig 5) that the bolsters (regions 68) can include a tape strip (76) or glue spots (col. 4, lines 34-39) which, inherently, will provide multiple layers of material positioned on top of one another and, furthermore, in the case of use of a tape strap, it is well known in the art that tape strips are commonly formed from film materials. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a barrier bolsters comprising one or more layers of material selected from fibrous webs, textile webs, films and combination thereof for the assembly of Cox in view of Jackson and further in view of Pigott as in the embodiment shown in figure 5 of Cox so as to assist in more securely maintaining the bolsters in position on the panel to thereby prevent inadvertent separation of the bolsters therefrom and unfolding of the entire assembly and, furthermore, since it has been held to be 
As to claim 19, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claim 13 above) but does not disclose indicia or instructions on the assembly to inform the proper folding/unfolding of the assembly into or out of the package. When claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. The prior art Cox assembly is the same structure as that claimed by applicant, and the sole difference is in the content of printed material. Thus there is no novel and unobvious functional relationship between the printed matter (e.g., indicia or instructions on the assembly to inform the proper folding/unfolding of the assembly, into a package) and the substrate (e.g., assembly), which is required for patentability. Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the assembly of Cox in view of Jackson and further in view of Pigott with indicia or instructions to inform the proper folding/unfolding of the assembly into a package.
claims 24-25, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claims 1 and 13 above) and Cox also discloses that the predetermined reference line (fold line 52) is provided on the barrier panel (22) and barrier panel bolsters (68) (as best shown in figure 7, the fold line 52 is located at the top edge of a bolster 68 along the panel 22 and, thus, is interpreted as being “provided" on both these elements).
As to claims 26-27, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claims 1 and 13 above) and Cox also discloses that the pre-determined reference line is an intermittent line (as shown in figure 1, the fold lines 52 only extend across the surface of panel 22 from the outside edges until the lines 52 meet in alignment with the top edge of element 20 – thus, fold lines 52 are intermittent because there is a break in the line where the folding region is instead defined by the edge of element 20); wherein the predetermined reference line comprises an imprint (the fold line 52 comprises an “imprint” since the term “fold line” is defined as “the line of connection between the two panels in different planes” which is described as being formed by “bending a sheet composed of at least two integrally connected panels, and securing with adhesive or by heat sealing two separate panels at an angle with respect to one another” which, inherently, will form an imprint in the structure where the sheet is bent and/or where the separate panels are connected to each other (see col 2, lines 50-60).
As to claims 30-31, Cox in view of Jackson and further in view of Pigott teaches the apparatus substantially as claimed (see rejection of claims 1 and 13 above) and Cox also discloses that the fold protection panel (54) further comprises a third edge (collinear with edge 
Response to Arguments
Applicant’s amendments and arguments filed 10/19/2020 have been fully considered as follows:
Regarding the objections to the drawings, Applicant's arguments and the amendments to claims 30 and 31 have been noted and are sufficient to overcome the objections to the drawings which, accordingly, have been withdrawn. 
Regarding the claim rejections under 35 USC 112(a), Applicant's arguments and the amendments to claims 30 and 31 have been noted and are sufficient to overcome the rejections under 35 USC 112 which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant's arguments on pages 10-14 of the Response have been fully considered but are not persuasive. Specifically, The Office has noted Applicant's arguments on page 11 wherein Applicant has argued that the claimed invention differs from the prior art because Cox is silent as to a fold protection panel having a non-rectangular perimeter shape. The Office is not persuaded by these arguments, however, because Jackson has been cited as teaching this configuration and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

The Office has also noted Applicant's arguments on pages 11-12 that the claimed invention differs from the prior art because Cox is silent as to the fold protection panel being configured to cover at least the first edge and the third edge of the folded barrier panel when the barrier panel has been folded. The Office respectfully disagrees because Cox discloses that the panel is configured to fold at or near the pre-determined reference line to cover at least the first edge and the third edge of the folded barrier panel, wherein the barrier panel bolsters 68 prevent the first and third edges of the barrier panel from folding back on itself during unfolding of the barrier panel as shown in figs. 1 and 2 and described in column 4 lines 12-23. 
The Office has also noted Applicant's arguments on pages 12-13 that the claimed invention differs from the prior art because Jackson does not disclose a fold protection panel configured to cover at least the first edge and the third edge of the folded barrier panel when the barrier panel has been folded. The Office is not persuaded by these arguments, however, because Cox has been cited as disclosing this configuration and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 

The Office has also noted Applicant's arguments on page 14 regarding claims 30 and 31, but these arguments are not persuasive because the Cox reference discloses that the fold protection panel has a third edge that is generally parallel to the pre-determined reference line as described in the claim rejections above.
Thus, for at least the reasons provided above, The Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLIN A CARREIRO/Examiner, Art Unit 3786